IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE, )
)
)
V. ) Case No. 1905011621
)
CAYLA M. STOUT, )
)
)
Defendant. )
Submitted: January 23, 2020
Decided: March 19, 2020
Isaac Rank, Esquire Joe Hurley, Esquire
Deputy Attorney General 1215 King Street
820 N. French Street, 7‘ Floor Wilmington, DE 19801
Wilmington, DE 19801 Attorney for Defendant

Attorney for the State of Delaware

MEMORANDUM OPINION ON
DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

Manning, J.
FACTS AND PROCEDURAL HISTORY

On May 19, 2019, Cayla Stout (hereinafter “Defendant”) was arrested by
Trooper Santangelo (hereinafter “Santangelo”) for the offense of Driving a Vehicle
Under the Influence of Alcohol (“DUI”) in violation of 21 Del. C. § 4177. The facts
that gave rise to these proceedings indicate that Santangelo responded to a one-
vehicle collision that transpired on Route 1 northbound near the Christiana Mall.
When Santangelo arrived on the scene, Emergency Medical Services (“EMS”)
advised him that the operator of the vehicle appeared intoxicated. EMS further
informed Santangelo that the operator of the vehicle would not listen to their
repeated instructions. The operator of the vehicle was transported to Christiana

Hospital for injuries sustained in the collision.

Upon Santangelo’s arrival at the Christiana Hospital, he met the
operator of the vehicle who identified as the Defendant. Defendant admitted to
Santangelo that she was at Grain Craft Bar and consumed one alcoholic beverage,
specifically a “Titos Vodka and Sprite,” approximately three hours prior. The
Defendant divulged that she did not consume any other alcoholic beverages.
Santangelo detected a strong odor of alcohol coming from Defendant’s person and
further, observed that Defendant’s eyes were glassy, watery and discolored. On December 4, 2019, Defendant filed a Motion to Suppress (“Motion”). On
January 7, 2020, the Court held a hearing on the Motion. Upon conclusion of the
hearing, the Court took the Motion under advisement. At the request of the Court,
the State and Defendant both filed supplemental briefs following the hearing. On
January 23, 2020, the State submitted its Response to Defendant’s Motion to
Suppress and Defendant submitted her Memorandum of Law.

PARTIES’ CONTENTIONS

Defendant argues the arrest was not supported by probable cause and was
unlawful. In support of this argument, Defendant avers the search warrant affidavit
gave no indication of Santangelo’s training and/or experience in impaired driving
investigation and/or National Highway Traffic Safety Standards. Further, Defendant
contends that Santangelo offered hearsay statements by EMS in the search warrant
affidavit. In addition, Defendant states the strength or odor spirits associated with
alcohol has no correlation to the amount of alcohol consumed. Moreover, Defendant
advances that “discolored” eyes has no connection to being under the influence of
alcohol. Lastly, Defendant notes the absence of mental impairment, behavior oddity
and speech irregularity in Santangelo’s observations and indications.

The State argues the arrest was supported by probable cause and was in fact
lawful. The State asserts that the search warrant affidavit, indicating Defendant’s

involvement in a one vehicle collision, Defendant’s bloodshot and glassy eyes, the
smell of alcohol on Defendant’s person, Defendant’s admission to being at a bar
earlier in the evening and drinking alcohol three hours prior, Defendant’s dazed and
confused state, and Defendant’s inability to respond to EMS’s instruction, supports
a finding of probable cause. Furthermore, the State alleges that the EMS hearsay
statements formed a basis of probable cause, because it was corroborated by multiple

factors within Santangelo’s personal knowledge.

LEGAL STANDARD

On a motion to suppress, the State must establish, by a preponderance of the
evidence, that Defendant’s arrest was supported by probable cause.' To establish
probable cause for a DUI arrest, the state “must present facts which suggest, when
those facts are viewed under the totality of the circumstances, that there is a fair
probability that the defendant has committed a DUI offense.”? This totality
consideration is based on “the factual and practical considerations of everyday life
on which reasonable and prudent men, not legal technicians, act.”? “The Court must

examine the totality of circumstances surrounding the situation as viewed through

 

' State v. Anderson, 2010 WL 4056130, at *3 (Del. Super. Oct. 14, 2010).
* Lefebvre v. State, 19 A.3d 287, 293 (Del. 2011).

> State v. Cardona, 2008 WL 5206771, at *3 (Del. Super. Dec. 3, 2008) (quoting State v.
Maxwell, 624 A.2d 926, 928 (Del. 1993)).
the ‘eyes of a reasonable trained police officer in similar circumstances, combining
the objective facts with the officer's subjective interpretation of those facts.’
DISCUSSION

A. Probable Cause to Arrest

In Lefebvre, the Delaware Supreme Court held probable cause to arrest exists
where an officer can “present facts which suggest, when those facts are viewed under
the totality of the circumstances, that there is a fair probability that the defendant has
committed a DUI offense.”’ In Bease v. State, the Delaware Supreme Court found
probable cause to arrest existed where a motorist committed a traffic violation, spoke
rapidly, smelled of alcohol, admitted to consumption of alcoholic beverages, and
had blood shoot glassy eyes.° In State v. Hudgins, the Delaware Superior Court
found bloodshot eyes, slurred speech and the odor of alcohol emanating from ones
breath to be “ample evidence to support a finding that there was probable cause to
arrest for a DUI offense.”’ Further, in Garner v. State, the Delaware Supreme Court

found that “[p]robable cause can be established from either direct observation or

 

4 State v. Kane, No. 1210019022, 2014 WL 12684290, at *4 (Del. Com. Pl. Feb. 12, 2014); See
Woody v. State, 765 A.2d 1257, 1262-64 (Del. 2000).

> Lefebvre at *292.
® 884 A.2d 495, 498 (Del. 2005).

72015 WL 511422, at *4 (Del. Super. Jan. 16, 2015).
hearsay.”® “The latter, consisting generally of incriminatory reports to the police by
informants or witnesses, is acceptable, provided that it is sufficiently corroborated
by other facts within the officer's knowledge.”

Here, the facts and circumstances were sufficient to put Santangelo on notice
that Defendant was impaired. First, the Defendant was involved in a one-vehicle
collision. Second, EMS informed Santangelo that the Defendant was dazed and
confused, and unable to respond to instructions. Further, Defendant informed
Santangelo that she was at a bar earlier in the evening and drank alcohol prior to the
collision. Moreover, Defendant’s eyes were glassy, watery, and an odor of alcohol
emanated from her person.

Defendant’s admissions to Santangelo, coupled with his observations of
Defendant’s physical state of being, corroborated the EMS statements. Further,
Santangelo’s affidavit advances a sufficient facts within his knowledge that
corroborated his belief Defendant was driving in an impaired state. Thus, the EMS
statements to Santangelo are reliable. Under a totality of circumstances analysis, all
of the aforementioned reasons provide reasonable grounds to believe the Defendant

was driving under the influence of alcohol.

 

8314 A.2d 908, 911 (Del. 1973).

” Td.
B. Probable Cause to Support Search Warrant

Before a magistrate issues a search warrant, the magistrate “must find that
probable cause exists that evidence of a crime will be found in the place to be
searched.”!? “An affidavit of probable cause in support of a search warrant must
contain sufficient facts to establish probable cause within the ‘four corners’ or on
the face of the affidavits.”'' “Probable cause exists in the affidavit where there is ‘a
logical nexus between the items sought and the place to be searched.’ ”!? “Such a
nexus can be ‘inferred from the type of crime, the nature of the items sought, the
extent of an opportunity for concealment and normal inference as to where a criminal
would hide evidence of a crime.’ ”!3

In State v. Holden, the Delaware Supreme Court found “[a] court reviewing
the magistrate’s determination has the duty of ensuring ‘that the magistrate had a

substantial basis for concluding that probable cause existed.’ ”'* “A magistrate’s

determination of probable cause ‘should be paid great deference by reviewing

 

'° Rybicki v. State, 119 A.3d 663, 668 (Del. 2015).

'! State v. Nieves-Torres, 2001 WL 2083958, at *6 (Del. Super. Apr. 25, 2011) (quoting Dorsey
v, State, 761 A.2d 807, 811 (Del. 2000).

12 Td.
'3 Td. (quoting State v. Cannon, 2007 WL 1849022 at *4 (Del. Super. Oct. 18, 2000)).

460 A.3d 1110, 1114 (Del. 2013) (quoting Illinois v. Gates, 462 U.S., 238-39, 103 S. Ct. 2317,
76 L. Ed. 2d 527 (U.S. 1983)).
courts’ and should not, therefore, ‘take the form of a de novo review.’ ”!
“ “Notwithstanding this deference,’ the reviewing court must determine whether the
magistrate’s decision reflect a proper analysis of the totality of the circumstances.”’!®

The search warrant affidavit is signed “Tpr. Santangelo #1826.” This
information allowed the issuing magistrate to reasonably infer that Santangelo was
a trained officer with the Delaware State Police and had the requisite training and
knowledge to conduct a DUI investigation. Thus, Defendant’s reasoning to the
contrary lacks merit.

In addition, the affidavit gave a description of Santangelo’s response to the
collision and his encounter with EMS. Further, the affidavit specified that Defendant
had consumed alcohol prior to the collision and that Santangelo “smelled a strong
odor of [a]lcohol coming from her person.” Moreover, the affidavit asserted that
Defendant’s eyes were “glassy, watery and discolored.” I find the magistrates
reliance on the information provided in the affidavit reasonable. Albeit the warrant
in question is certainly not a paradigmatic draft and certainly could have set forth
more particulars, the four corners of the affidavit contained enough information to
establish probable cause to believe that Defendant’s blood may have contained

evidence that she was driving under the influence.

 

15 Id.

'6 Td. (quoting LeGrande v. State, 947 A.2d 1103, 1108 (Del. 2008)).
CONCLUSION
For the foregoing reasons, Defendant’s Motion to Suppress is DENIED.
The matter shall be scheduled for trial.

IT IS SO ORDERED.

 

Badin V (As

Judge